EXHIBIT 10.2
 
SHARED SERVICES AGREEMENT
 
This SHARED SERVICES AGREEMENT (this “Agreement”), is entered into on April 7,
2009, to be effective as of 11:59 PM CDT March 31, 2009 (the “Effective Date”),
by and between SemGroup Energy Partners, L.P., SemGroup Energy Partners, L.L.C.,
SemGroup Crude Storage, L.L.C., SemPipe G.P., L.L.C. and SemPipe, L.P.
(collectively, “Service Recipient”), and SemCrude, L.P. and SemManagement,
L.L.C. (collectively, “Service Provider”).  Service Provider and Service
Recipient are hereinafter collectively referred to as the “Parties” or
individually, as applicable, as the “Party.”
 
W I T N E S S E T H
 
WHEREAS, Service Provider and Service Recipient have entered into a Master
Agreement, dated as of the date hereof (the “Master Agreement”), pursuant to
which, among other things, Service Provider will provide certain services for
Service Recipient’s crude related operations (the “Service Recipient Business”);
 
WHEREAS, after the date hereof, Service Recipient will operate the Service
Recipient Business independently of the Service Provider’s crude related
operations (the “Service Provider Business”);
 
WHEREAS, Service Recipient desires Service Provider to provide Service Recipient
with certain services related to the Service Recipient Business, which are more
particularly described on Exhibits A, B and C hereof (the “Services”); and
 
WHEREAS, the Parties desire to track shared overhead and operating services and
expenses in accordance with the terms hereof on a basis reasonably related to
actual use and cost of services rendered.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:
 
SECTION 1. DEFINITIONS.
 
Unless otherwise expressly noted, the words “hereof,” “herein,” “hereunder,” and
words of similar import shall refer to this Agreement as a whole and not to any
particular section, subsection or clause of it, and references herein to an
exhibit, schedule, section, subsection, or clause shall refer to those of or in
this Agreement.  The meanings of terms defined herein shall be equally
applicable to both the singular and plural forms of those terms.
 
SECTION 2. SERVICES.
 
(a) Subject to the terms and conditions hereof, during the Term (as hereinafter
defined), Service Provider shall provide to Service Recipient the Services set
forth in Exhibits A, B and C hereof.

--------------------------------------------------------------------------------


 
(b) As may be required or at its option, and after receiving the written consent
of Service Recipient, which shall not be unreasonably withheld, conditioned or
delayed, Service Provider may cause any Service outlined hereunder to be
provided by any third party (an “Outsourced Service”).  Service Recipient hereby
consents to any Outsourced Services that are in existence as of the date
hereof.  Notwithstanding anything to the contrary contained herein, Service
Provider will not be responsible for the quality of any Outsourced Service so
long as Service Provider reasonably selects the provider of such Services.  In
the event an Outsourced Service provider commits a breach of an Outsourced
Service agreement that has, or in the reasonable judgment of Service Recipient
has the potential to have, a material adverse impact on Service Recipient,
Service Provider shall use commercially reasonable efforts to enforce any claims
and pursue any rights or remedies Service Provider may have against the
Outsourced Service provider for such breach or potential breach in the same
manner with which Service Provider seeks to enforce such a claim or pursue such
rights or remedies in respect of such a breach or potential breach adversely
affecting Service Provider.  Service Provider shall use commercially reasonable
efforts to have Service Recipient be a third party beneficiary of any rights or
remedies Service Provider may have against the Outsourced Service provider for
any breach arising from or relating to any Outsourced Service.  For greater
clarity and subject to Section 11, nothing in this Agreement shall be
interpreted as to relieve Service Provider from any of its obligations
hereunder, including its obligation to provide the Services it is required to
provide hereunder.
 
(c) Notwithstanding any other provision of this Agreement and without limiting
the rights of Service Recipient for a breach of Service Provider of its
obligations under this Agreement, Service Recipient shall have exclusive control
and decision making authority with respect to the Service Recipient Business and
shall be responsible for ensuring that the Service Recipient Business is in
compliance with all Applicable Laws.  Service Provider shall not be responsible
for any Liabilities arising from (i) Service Provider’s compliance with any
instruction, direction or parameter given by Service Recipient or any constraint
imposed by Service Recipient or (ii) Service Recipient’s decision to not
implement any actions recommended by Service Provider in connection with its
provision of Services to Service Recipient.
 
SECTION 3. FUNDING OF EXPENSES.
 
The Parties agree that Service Recipient will accrue for and pay its direct
expenses, including, without limitation, licensing, registration fees, taxes,
surety bonds, legal fees, auditing fees and other outside vendors with whom
Service Recipient contracts; and the expense allocation payable under Exhibits
A, B and C hereto.  Service Provider further agrees that it will apportion or
chargeback any expenses at the end of each month, or any other applicable
billing period, and will not true up any such expenses to Service Recipient at
the end of any fiscal year.
 
SECTION 4. TERM AND TERMINATION.
 
4.1 Term.  Exhibits A, B and C specifically outline the term for which Services
will be provided (the “Term”).
2

--------------------------------------------------------------------------------


 
4.2 Effect of Termination.  Each Party’s obligations to perform with respect to
the particular Service or Services provided to or by it hereunder shall end as
of the effective date of its termination in accordance with this Agreement;
provided, however, that each Party shall remain liable to the other as provided
for hereunder with respect to (a) any obligations accruing under this Agreement
prior to the effective date of such termination, or (b) as otherwise provided in
this Agreement.  Notwithstanding anything in this Agreement to the contrary,
Sections 4.2, 9, 10 and 13 shall survive the expiration or termination of this
Agreement.
 
SECTION 5. COMPENSATION, PAYMENT AND AUDIT REVIEWS.
 
5.1 Payment of Service Fees to Service Provider.  In consideration for Service
Provider providing the Services to Service Recipient, Service Recipient shall
pay Service Provider the Service Fees in accordance with Section 5.3 below.
 
5.2 Service Fees.
 
(a) Not later than fifteen (15) days following the end of each month, Service
Provider shall deliver to Service Recipient a statement (the “Monthly
Statement”) that details the actual cost allocable for Services to Service
Recipient for that month as set forth on Exhibits A, B and C (the “Service
Fees”).  Acceptable forms of delivery for the Monthly Statement include
facsimile, electronic mail, postal mail and hand delivery.
 
(b) Service Recipient shall have the right to review the supporting
documentation for such Monthly Statement pursuant to Section 5.4 and Service
Recipient shall have thirty (30) days after its receipt of the Monthly Statement
to deliver a written notice to Service Provider (the “Dispute Notice”) setting
forth the items in dispute in reasonable details (the “Disputed Items”).  During
the thirty (30) day period following delivery of the Dispute Notice (the
“Resolution Period”), the Parties will use commercially reasonable efforts to
reach agreement on the Disputed Items set forth in the Dispute Notice.  If the
Parties are unable to reach an agreement during the Resolution Period, then they
will appoint a mutually acceptable independent party to review the Dispute
Notice and determine the final amount of the Disputed Items.  If the Parties are
unable to agree on a single independent party within fifteen (15) days after the
end of the Resolution Period, then the Parties will each appoint one (1)
independent party, who will jointly select a third independent party (singly or
collectively, the “Referee”), within thirty (30) days after the end of the
Resolution Period.  The Referee shall deliver its determination to the Parties
within thirty (30) days from the date of its engagement.  The Referee’s report
shall be final and binding upon the Parties.  The cost of the Referee’s
engagement and report shall be shared fifty percent (50%) by Service Provider
and fifty percent (50%) by Service Recipient.  Notwithstanding anything herein
to the contrary, Service Provider shall continue providing Services during such
time as a dispute exists and nonpayment by Service Recipient of any Disputed
Items that are outstanding in accordance with this Section 5.2(b) shall not
constitute a breach of this Agreement.
 
(c) In accordance with Service Provider’s normal practices as of the date
hereof, Service Provider shall maintain reasonably complete and accurate records
of and supporting documentation for all charges and costs and all other data
and/or information created, generated, collected, processed or stored by Service
Provider in connection with the provision of the Services as provided for in
this Agreement (collectively, the “Service Records”).  Service Provider shall
retain the Service Records in accordance with Service Recipient’s record
retention policy as set forth in Service Recipient’s policies and procedures
manual and previously communicated (in writing or electronically) to Service
Provider.  Service Recipient shall promptly notify Service Provider in writing
or electronically of any modifications to its record retention policy.  In the
event of the termination of any Service provided by Service Provider under this
Agreement, Service Provider shall provide Service Recipient with a copy of all
Service Records pertaining to such terminated Service at Service Recipient’s
cost.
3

--------------------------------------------------------------------------------


 
5.3 Payments of Service Fees by Service Recipient.  Service Recipient shall pay
all Service Fees promptly, but no later than fifteen (15) days after its receipt
of the Monthly Statement to which such Service Fees apply, via wire transfer of
immediately available funds into a bank account designated by Service Provider,
except for Disputed Items that remain outstanding in accordance with Section
5.2(b) of this Agreement.  If Service Recipient disputes any portion of a
Monthly Statement, Service Recipient must pay the undisputed portion.  Overdue
amounts that are resolved in favor of Service Provider will accrue interest at
the one-month London Interbank Offered Rate from the date that payment is due
until paid in full.  If overdue amounts are resolved in favor of Service
Provider, then Service Recipient will pay all of Service Provider’s reasonable,
out-of-pocket costs (including reasonable attorney’s fees) of collecting past
due payments and late payment charges; provided, however, that the Parties will
share the costs of a Referee in accordance with Section 5.2(b).  If overdue
amounts are resolved in favor of Service Recipient, then Service Provider will
pay all of Service Recipient’s reasonable, out-of-pocket costs (including
reasonable attorney’s fees) of defending itself; provided, however, that the
Parties will share the costs of a Referee in accordance with Section
5.2(b).  Any Disputed Items shall be resolved in accordance with Section 5.2(b)
of this Agreement.
 
5.4 Audit Review.
 
(a) Upon the request of Service Recipient for an audit (which shall be limited
to two per calendar year), Service Provider agrees to afford Service Recipient’s
accountants (and internal and external auditors, inspectors, regulators and
other representatives that Service Recipient may designate from time to time)
reasonable access, during normal business hours and upon reasonable notice
during the Term, to the Service Records, and shall furnish promptly such
information concerning the Services and the Service Fees as Service Recipient’s
accountants (and internal and external auditors, inspectors, regulators and
other representatives that Service Recipient may designate from time to time)
reasonably request; provided, however, that such investigation shall not
unreasonably disrupt Service Provider’s operations.  Notwithstanding any
provision of this Section 5 to the contrary, Service Recipient and its internal
and external auditors, inspectors, regulators and other representatives shall
not be given access to (i) the proprietary information of customers of Service
Provider or (ii) Service Provider’s facilities that are not related to the
provision of the Services.  Each Party will be responsible for its own costs
associated with any audit activity pursuant to this Section 5.4(a).
 
(b) Following any audit, Service Recipient shall conduct (in the case of an
internal audit), or request its external auditors or examiners to conduct, an
exit conference with Service Provider to obtain factual concurrence with issues
identified in the review.  Service Provider and Service Recipient shall meet to
review each audit report promptly after the issuance thereof and discuss any
deficiencies, concerns or recommendations in such audit report with respect to
the Service Records.
4

--------------------------------------------------------------------------------


 
5.5 Notification and Disclosure Matters.  Service Provider will notify Service
Recipient within forty-eight (48) hours regarding any issues pertaining to
Service Recipient in accordance with the disclosure procedures in place as of
the date hereof.
 
5.6 Service Fees Budget.  Service Provider, in consultation with Service
Recipient, shall generate, on or prior to the last day of November each year, an
estimate of the budgeted Service Fees for the aggregate cost of Services
allocable to Service Recipient for the following year (“Budgeted Service
Fees”).  The Budgeted Service Fees shall be used solely for planning
purposes.  For the year ending on December 31, 2009 (the “2009 Fiscal Year”),
Service Provider shall provide (i) an initial estimate of the Budgeted Service
Fees for the remainder of the 2009 Fiscal Year and (ii) a more final estimate of
the Budgeted Service Fees for the remainder of the 2009 Fiscal Year no later
than May 31, 2009.
 
SECTION 6. TAXES.
 
Service Recipient shall pay all applicable sales and use taxes required to be
paid on Services provided to Service Recipient that may be due or become due in
connection with Service Provider’s performance of the Services.  Service
Provider shall reasonably cooperate with Service Recipient in order to permit
Service Recipient to establish any exemption from or reduction to, or obtain any
credit or refund of, any such sales and use Taxes.
 
SECTION 7. PURPOSE.
 
7.1 Rights and Obligations.  The Parties hereby enter into this Agreement for
the purpose of setting forth their respective rights and obligations relating to
(i) the furnishing of Services and (ii) the sharing of costs associated
therewith between Service Provider and Service Recipient.
 
7.2 Nature of the Relationship.
 
(a) The relationship of the Parties under this Agreement is and shall be limited
to one of contract.  Neither the contractual relationship between the Parties
established hereby nor any provision of this Agreement shall be construed to
create a partnership or joint venture between the Parties, or make either Party
in any way responsible for the indebtedness, obligations, legal compliance or
other liabilities of the other Party, except as specifically herein
provided.  Neither Party shall have any authority or power to act for or bind
the other or to encumber, lease or convey any part of or interest in the other
Party’s property.  The Parties shall develop procedures and practices so that
the interests of any Party are not favored or required to be preferred over the
interests of the other, except as provided herein.
 
(b) Except as provided herein, this Agreement shall not in any manner (i) limit
the Parties in carrying on their respective separate businesses or activities,
(ii) impose upon either Party any fiduciary duty vis-a-vis the other or
(iii) impose upon either Party any obligation or liability.
5

--------------------------------------------------------------------------------


 
(c) The Parties recognize that some of their respective operations are located
at shared sites and that necessary interactions result from the proximity of
their businesses and the shared responsibilities resulting from the use of the
shared sites.  The businesses of the respective Parties will be managed by the
Parties, as independent companies, and each will act and conduct business
independently.  Further, each Party recognizes its responsibility to support the
capability of each other Party to continue to conduct their respective
businesses for routine and non-routine activities (including but not limited to
start-up, shut down, emergency and other infrequent or unanticipated
opportunities or events).
 
SECTION 8. NON-LIABILITY OF THE PARTIES.
 
8.1 Standard of Care.  Service Provider shall perform the Services in a good and
workmanlike manner, exercising reasonable skill, care and diligence in
performing the same, (i) consistent in all material respects with the practices
and processes followed or implemented by Service Provider when performing the
same Services in connection with the Service Provider Business, (ii) with the
same priority it would afford Service Provider’s operations and (iii) in
accordance with prudent industry practices and Applicable Law.  Except as
described herein or due to a breach hereof, unless caused by the gross
negligence or willful misconduct of a Party, the respective Parties shall not be
liable for any damage arising out of their performance of this Agreement,
whether with respect to the person or property of the other Party or of any of
its employees, agents, or invitees, or otherwise.
 
8.2 Disclaimer of Warranties; Limitation of Liability.  SERVICE PROVIDER MAKES
NO WARRANTIES OR GUARANTEES, EXPRESS OR IMPLIED, RELATING TO ANY OF THE SERVICES
AND SERVICE PROVIDER DISCLAIMS ANY IMPLIED WARRANTIES OR WARRANTIES IMPOSED BY
LAW, INCLUDING WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR
PURPOSE.    EXCEPT FOR THE PARTIES’ INDEMNIFICATION OBLIGATIONS WITH RESPECT TO
CLAIMS OF THIRD PARTIES, THE PARTIES’ LIABILITY FOR DAMAGES HEREUNDER IS LIMITED
TO DIRECT, ACTUAL DAMAGES ONLY, AND NEITHER PARTY SHALL BE LIABLE TO THE OTHER
FOR SPECIFIC PERFORMANCE, LOST PROFITS OR OTHER BUSINESS INTERRUPTION DAMAGES,
OR SPECIAL, CONSEQUENTIAL, INCIDENTAL, PUNITIVE, EXEMPLARY OR INDIRECT DAMAGES,
IN TORT, CONTRACT OR OTHERWISE, OF ANY KIND, ARISING OUT OF OR IN ANY WAY
CONNECTED WITH THE PERFORMANCE, THE SUSPENSION OF PERFORMANCE, THE FAILURE TO
PERFORM, OR THE TERMINATION OF THIS AGREEMENT.
 
SECTION 9. INDEMNIFICATION.
 
9.1 Subject to Section 8, each Party (each an “Indemnitor”) shall defend,
indemnify, and hold harmless the other Party, each of such Party’s Affiliates,
and the officers, employees, directors, representatives and agents of such Party
and its Affiliates (collectively, “Indemnitees”) from and against any and all
Liabilities to the extent that they result from, arise out of or relate to (a)
an Indemnitor’s (i) breach of this Agreement, (ii) failure to comply with any
contract with a third party relating to the Services or (iii) failure to comply
with Applicable Law or (b) any gross negligence or willful misconduct of such
Indemnitor, its Affiliates or its officers, employees, directors, managers,
representatives or agents in connection with the performance of such Party’s
obligations under this Agreement.  Such Liabilities shall include, but not be
limited to, reasonable attorneys’ fees and any other out-of-pocket expenses
incurred by an Indemnitee in defending or prosecuting any lawsuit or action that
arises out of the performance of this Agreement.  Notwithstanding the foregoing,
however, an Indemnitor shall not be liable to defend, indemnify or hold harmless
any Indemnitee for any Liabilities arising out of or resulting from the gross
negligence or willful misconduct of such Indemnitee.
6

--------------------------------------------------------------------------------


 
9.2  In addition to the indemnification obligations contained in Section 9.1
above, Service Recipient shall defend, indemnify, and hold harmless Service
Provider, each of Service Recipient’s Affiliates, and the officers, employees,
directors, representatives and agents of Service Provider and its Affiliates
from and against any and all Liabilities to the extent that they result from,
arise out of or relate to any allegation, claim, administrative finding or
judicial determination that Service Provider, by virtue of its performance of
this Agreement is an ‘operator’ or ‘generator’ under the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended, or
analogous state laws, of any real property owned, operated, leased or occupied
by Service Recipient.  For purposes of Section 9, Service Recipient shall be an
“Indemnitor” and Service Providers and its Affiliates and their respective
officers, employees, directors and agents shall be “Indemnitees”.
 
9.3 The Parties’ obligations to defend, indemnify and hold each other harmless
under the terms of this Agreement shall not vest any rights in or be enforceable
by any third party, whether a Governmental Authority or private entity, nor
shall they be considered an admission of liability or responsibility for any
purposes other than those enumerated in this Agreement.  The terms of this
Agreement are enforceable only by the Parties and their permitted successors and
assigns, and no third party, including a member of Service Recipient, shall have
a separate right to enforce any provision of this Agreement, or to compel any
Party to comply with the terms of this Agreement.
 
9.4 The Indemnitee shall notify the Indemnitor as soon as practicable after
receiving notice of any claim or proceeding brought against it that might give
rise to an indemnity claim under this Agreement (an “Indemnification Claim”) and
shall furnish to the Indemnitor the complete details within its knowledge.  Any
delay or failure by the Indemnitee to give notice to the Indemnitor shall not
relieve the Indemnitor of its obligations except to the extent, if any, that the
Indemnitor shall have been materially prejudiced by reason of such delay or
failure.
 
9.5 The Indemnitor shall have the right to assume the defense, at its own
expense and by its own counsel, of any Indemnification Claim; provided, however,
that such counsel is reasonably acceptable to the Indemnitee  Notwithstanding
the Indemnitor’s appointment of counsel to represent an Indemnitee, the
Indemnitee shall have the right to employ separate counsel reasonably acceptable
to the Indemnitor, and the Indemnitor shall bear the reasonable fees, costs and
expenses of such separate counsel if in the Indemnitee’s reasonable judgment (a)
the use of counsel chosen by the Indemnitor to represent the Indemnitee would
present such counsel with a conflict of interest or defenses that are available
to the Indemnitee that are not available to the Indemnitor or (b) the Indemnitor
shall not have employed counsel to represent the Indemnitee within a reasonable
time after notice of the institution of such Indemnification Claim.  If
requested by the Indemnitor, the Indemnitee Party agrees to reasonably cooperate
with the Indemnitor and its counsel in contesting any claim or proceeding that
the Indemnitor defends, including, if appropriate, making any counterclaim or
cross-complaint.  All reasonably incurred costs and expenses incurred in
connection with the Indemnitee’s cooperation shall be borne by the Indemnitor.
7

--------------------------------------------------------------------------------


 
9.6 No Indemnification Claim may be settled or compromised by (a) the Indemnitee
without the written consent of the Indemnitor or (b) by the Indemnitor without
the written consent of the Indemnitee.
 
SECTION 10. CONFIDENTIALITY.
 
From and after the date hereof, each Party shall not and shall cause their
directors, officers, employees and Affiliates not to, directly or indirectly,
disclose, reveal, divulge or communicate to any person other than authorized
officers, directors and employees and Affiliates of the Party or use or
otherwise exploit for its own benefit any Confidential Information (as defined
below).  No Party shall have any obligation to keep confidential (or cause its
officers, directors or Affiliates to keep confidential) any Confidential
Information if and to the extent disclosure thereof is specifically required by
Applicable Law or a dispute between the Parties; provided, however, that in the
event disclosure is required by Applicable Law or by regulation and as required
by regulatory authorities, the relevant Party shall, to the extent reasonably
possible, provide the other Party with prompt notice of such requirement prior
to making any disclosure so that the other Party may seek an appropriate
protective order.  For purposes of this Agreement, “Confidential Information”
means  any information with respect to the operations and business practices of
the other Party, including methods of operation, customer lists, products,
prices, fees, costs, inventions, trade secrets, know-how, marketing methods,
plans, personnel, suppliers, competitors, markets or other specialized
information or proprietary matters.  “Confidential Information” does not
include, and there shall be no obligation hereunder with respect to, information
that (i) is generally available to the public on the date of this Agreement or
(ii) becomes generally available to the public other than as a result of a
disclosure not otherwise permissible hereunder.  The Parties consent to the
filing of this Agreement (i) with the Bankruptcy Court in connection with the
Bankruptcy Cases and (ii) with the Securities and Exchange Commission.
 
SECTION 11. FORCE MAJEURE.
 
11.1 If Service Provider shall be delayed, hindered in or prevented from
performing any act required to be performed by it hereunder by any cause or
circumstance which is beyond its control including, without limitation, an act
of god, strikes, lockouts or other labor troubles occurring with respect to
those sites for which Services are being provided hereunder, inability to
procure materials (including energy), power failure, casualty, restrictive
governmental laws, orders or regulations, riots, insurrection, war or other
reason of a like nature not the fault of Service Provider, then performance of
any such act shall be extended for a period equivalent to the period of such
delay and a reasonable period of recovery thereafter.
 
11.2 If for any of the reasons set forth above Service Provider shall be unable
to perform any obligation when due, Service Provider shall promptly notify
Service Recipient of such delay (and the estimated time that such delay shall
continue), in writing, and state the cause for the same.  Service Provider shall
have the obligation to do everything reasonably within its power to remove such
cause, but shall not be required to incur any substantial additional expense or
materially depart from its normal business practices. Service Recipient shall
not be required to pay for any disrupted Services during the period in which
they are not being provided to Service Recipient pursuant to the terms of this
Agreement.
8

--------------------------------------------------------------------------------


 
SECTION 12. NOTICES.
 
12.1 Any notices and other communications hereunder shall be in writing and
shall be deemed to have been duly given upon receipt if (i) hand delivered
personally, (ii) mailed by certified or registered mail, return receipt
requested, (iii) sent by Federal Express or other express carrier, fee prepaid,
(iv) sent via facsimile with receipt confirmed or (v) sent via electronic email
with receipt confirmed, provided that such notice or communication is addressed
to the respective Parties at the following addresses:
 
 
to Service Provider:



SemCrude, L.P.
Two Warren Place
6120 S. Yale Avenue, Suite 700
Tulsa, Oklahoma 74136
Phone:                      (918) 524-8100
Fax:  (918) 524-8290
Attention: Chief Financial Officer
 
With a copy to:
 
Weil, Gotshal & Manges LLP
200 Crescent Court, Suite 300
Dallas, Texas 75201
Phone:                      214-746-7700
Fax:  214-746-7777
Attention:  Michael A. Saslaw, Esq.


 
to Service Recipient:





SemGroup Energy Partners, L.L.C.
Two Warren Place
6120 S. Yale Avenue, Suite 500
Tulsa, Oklahoma 74136
Phone: (918) 524-5500
Fax:  (918) 524-5805
Attention: Chief Financial Officer
9

--------------------------------------------------------------------------------


 
With a copy to:
 
Baker Botts L.L.P.
2001 Ross Avenue, Suite 700
Dallas, Texas 75201
Phone:                      (214) 953-6500
Fax:  (214) 953-6503
Attention: Doug Rayburn, Esq.
 


12.2 Any Party may change the person and address to which notices or other
communications to it hereunder are to be sent by giving written notice of any
such change to the other Party in the manner provided in this Section.
 
SECTION 13. GENERAL PROVISIONS.
 
13.1 Entire Agreement; Exhibits and Schedules.  This Agreement, and the Exhibits
hereto, represent the entire understanding and agreement between the Parties
hereto with respect to the subject matter hereof and supersede any previous
agreements or correspondence between the Parties with respect to the same.  All
Exhibits annexed hereto or referred to herein are hereby incorporated in and
made a part of this Agreement as if set forth in full herein.  Any capitalized
terms used in any Exhibit but not otherwise defined therein shall be defined as
set forth in this Agreement.
 
13.2 Amendments and Waivers. This Agreement and the Exhibits hereto can be
amended, supplemented or changed, and any provision hereof can be waived, only
by written instrument making specific reference to this Agreement or the Exhibit
hereto signed by the Party against whom enforcement of any such amendment,
supplement, modification or waiver is sought.  The Parties hereby acknowledge
and agree that a material amendment to this Agreement or any of the Exhibits
requires the approval of the Bankruptcy Court prior to the effective date of the
plan of reorganization in the Bankruptcy Cases.  The waiver by any Party hereto
of a breach of any provision of this Agreement shall not operate or be construed
as a further or continuing waiver of such breach or as a waiver of any other or
subsequent breach.  No failure on the part of any Party to exercise, and no
delay in exercising, any right, power or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of such right, power or
remedy by such Party preclude any other or further exercise thereof or the
exercise of any other right, power or remedy.
 
13.3 Assignment; Successors. This Agreement shall be personal to each Party and
no Party may assign or transfer (directly or indirectly, by merger,
consolidation, operation of law or otherwise) its rights or obligations
hereunder without the prior written consent of the other Party, such consent not
to be unreasonably withheld, conditioned or delayed; provided, however, that a
Party may assign, without the prior written consent of each other Party, this
Agreement or their respective rights and obligations hereunder, in whole or in
part, to an Affiliate or any purchaser of or successor to all or substantially
all of the crude oil assets or business of such Party.  This Agreement shall
inure to the benefit of, and shall be binding upon, the Parties and their
respective permitted successors and assigns, including with respect to Service
Provider, any reorganized debtor entity appointed pursuant to the plan of
reorganization of Service Provider.
 
13.4 Counterparts.  This Agreement may be executed in any number of counterparts
each of which, when so executed and delivered (including by facsimile or
electronic mail transmission), will be deemed an original but all of which
together will constitute one and the same instrument.
10

--------------------------------------------------------------------------------


 
13.5 Headings.  The captions of this Agreement are for convenience only and are
not a part of this Agreement and do not in any way limit or amplify the terms
and provisions of this Agreement and shall have no effect on its interpretation.
 
13.6 Severability.  If any term or provision of this Agreement is invalid,
illegal or incapable of being enforced by Law or public policy, all other terms
and provisions of this Agreement shall nevertheless remain in full force and
effect so long as the legal and economic substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
Party.  Upon such determination that any term or provision is invalid, illegal
or incapable of being enforced, the parties hereto shall negotiate in good faith
to modify this Agreement so as to effect the original intent of the parties as
closely as possible in an acceptable manner in order that the transactions
contemplated hereby are consummated as originally contemplated to the greatest
extent possible.
 
13.7 Governing Law; Waiver of Jury Trial.  THIS AGREEMENT, THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT, AND ANY CLAIM OR CONTROVERSY
DIRECTLY OR INDIRECTLY BASED UPON OR ARISING OUT OF THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT (WHETHER BASED ON CONTRACT, TORT, OR
ANY OTHER THEORY), INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, SHALL IN ALL RESPECTS BE GOVERNED BY AND INTERPRETED, CONSTRUED,
AND DETERMINED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF OKLAHOMA
(WITHOUT REGARD TO ANY CONFLICT OF LAWS PROVISION THAT WOULD REQUIRE THE
APPLICATION OF THE LAW OF ANY OTHER JURISDICTION).  THE PARTIES HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT THAT THEY MAY HAVE TO TRIAL BY JURY OF ANY CLAIM OR
CAUSE OF ACTION, OR IN ANY PROCEEDING, DIRECTLY OR INDIRECTLY BASED UPON OR
ARISING OUT OF THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
(WHETHER BASED ON CONTRACT, TORT, OR ANY OTHER THEORY).  EACH PARTY (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT, OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS IN THIS AGREEMENT
 
13.8 Enforcement.
 
(a) Without limiting any Party’s right to appeal any Order of the Bankruptcy
Court, (i) the Bankruptcy Court shall retain exclusive jurisdiction to enforce
the terms of this Agreement and to decide any claims or disputes which may arise
or result from, or be connected with, this Agreement, any breach or default
hereunder, or the transactions contemplated hereby, and (ii) any and all actions
related to the foregoing shall be filed and maintained only in the Bankruptcy
Court, and the Parties hereby consent to and submit to the jurisdiction and
venue of the Bankruptcy Court and shall receive notices at such locations as
indicated in Section 12.1; provided, however, that if a plan of reorganization
has become effective in the Bankruptcy Cases, the Parties agree to and hereby
unconditionally and irrevocably submit to the jurisdiction of any federal or
state court in Oklahoma and any appellate court from any thereof, for the
resolution of any such claim or dispute.
11

--------------------------------------------------------------------------------


 
(b) The Parties hereby unconditionally and irrevocably waive, to the fullest
extent permitted by Applicable Law, any objection which they may now or
hereafter have to the laying of venue of any dispute arising out of or relating
to this Agreement or any of the transactions contemplated hereby brought in any
court specified in paragraph (a) above, or any defense of inconvenient forum for
the maintenance of such dispute.  Each of the Parties hereto agrees that a
judgment in any such dispute may be enforced in other jurisdictions by suit on
the judgment or in any other manner provided by law.
 
(c) Each of the Parties hereto hereby consents to process being served by any
Party to this Agreement in any suit, action or proceeding by the mailing of a
copy thereof in accordance with the provisions of Section 12.1(ii); provided,
however, that such service shall not be effective until the actual receipt
thereof by the Party being served.
 
[Signature page follows.]
12

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Parties hereto have made and executed this Agreement as
of the date hereof to be effective as of the Effective Date.
 


SERVICE PROVIDER






SEMCRUDE, L.P.


By: SemOperating G.P., L.L.C., its general partner


By: /s/ Terrence Ronan                                                      
Name:                                                      Terrence Ronan
Title:                                                      President & CEO




SEMMANAGEMENT, L.L.C.




By: /s/ Terrence Ronan                                                      
Name:                                                      Terrence Ronan
Title:                                                      President & CEO






SERVICE RECIPIENT


SEMGROUP ENERGY PARTNERS, L.P.


By: SemGroup Energy Partners G.P., L.L.C., its general partner




By: /s/ Alex G. Stallings                                                      
Name:                                                      Alex G. Stallings
Title:                                                      Chief Financial
Officer and Secretary




SEMGROUP ENERGY PARTNERS, L.L.C.




By: /s/ Alex G. Stallings                                                      
Name:                                                      Alex G. Stallings
Title:                                                      Chief Financial
Officer and Secretary




SEMGROUP CRUDE STORAGE, L.L.C.




By: /s/ Alex G. Stallings                                                      
Name:                                                      Alex G. Stallings
Title:                                                      Chief Financial
Officer and Secretary




SEMPIPE G.P., L.L.C.


By: /s/ Alex G. Stallings                                                      
Name:                                                      Alex G. Stallings
Title:                                                      Chief Financial
Officer and Secretary




SEMPIPE, L.P.


By:  SemPipe G.P., L.L.C.,
        its general partner




By: /s/ Alex G. Stallings                                                      
Name:                                                      Alex G. Stallings
Title:                                                      Chief Financial
Officer and Secretary
 
 

--------------------------------------------------------------------------------


EXHIBIT A
 
SHARED SERVICES
 
ARTICLE I. TERM AND TERMINATION.
 
Section 1.01 Term.  Subject to earlier termination in accordance with the
provisions of Section 1.02 of this Exhibit A, Service Provider may provide the
Services on this Exhibit A for a period of thirty-six (36) months, commencing on
the Effective Date, or for such shorter period as provided in this Exhibit
A.  Parties may mutually agree to extend the term of this Exhibit A for
additional twelve (12) month periods.
 
Section 1.02 Early Termination.  This Agreement may be terminated with respect
to the shared services in this Exhibit A in the following cases:
 
(a)  
by Service Recipient upon not less than ninety (90) days’ prior written notice
to Service Provider with respect to all or any portion of the Services provided
to it to it by Service Provider; provided, however, that the Parties may
mutually agree in writing to shorten such notice period prior to termination of
Services;

 
(b)  
by Service Provider with respect to the Services provided to Service Recipient
upon not less than thirty (30) days’ prior written notice to Service Recipient
in the event of a material breach by Service Recipient of any term or provision
of this Agreement, unless such breach has been cured within fifteen (15) days
from receipt by Service Recipient of such notice; provided, however; that
nonpayment of any Disputed Items that remain outstanding in accordance with
Section 5.2(b) of this Agreement shall not constitute a breach of this
Agreement;

 
(c)  
by Service Provider with respect to any Service outlined in this Exhibit
provided to Service Recipient upon not less than fifteen (15) days’ prior
written notice to Service Recipient in the event Service Provider experiences a
loss of employees that results in Service Provider being unable to fulfill any
Service outlined in this Exhibit; provided, however, that Service Recipient can
elect a temporary suspension, allow Service Provider to cover with other
employees, or allow Service Provider to use Outsourced Service for  Services
rather than termination; and

 
(d)  
by Service Provider and Service Recipient upon mutual agreement.

 
ARTICLE II. SERVICES PROVIDED AND CHARGES.
 
Section 2.01 General.
 
(a)  
Service Provider will provide Service Recipient with the services of such
employees as are requested by Service Recipient in order to enable Service
Recipient to operate and maintain its crude oil transportation business,
including coordination of the transportation and movement of Crude Product (as
described in Section 2.03), DOT services (as described in Section 2.04), right
of way coordination (as described in Section 2.05), environmental services (as
described in Section 2.06), pipeline civil and structural maintenance (as
described in Section 2.07), safety services (as described in Section 2.08),
Pipeline Truck Station maintenance (as described in Section 2.09), Project
Support (as defined in Section 2.10), and truck dispatch (as described in
Section 2.11).  The charges and other terms and conditions relating to such
Services are more particularly described in Sections 2.03-2.15 below.  Exhibit E
of this Agreement provides information on job functions associated with the
Services provided in Sections 2.03-2.15 below.

 
(b)  
Services will be provided (i) consistent in all material respects with practices
and processes for the performance of such Services as those the Service Provider
provides for its own operations, to the extent applicable, (ii) as specifically
noted in Sections 2.03-2.15 below, (iii) with the same priority that Service
Provider would afford Service Provider’s operations and (iv) in accordance with
prudent industry practices and Applicable Law.

 
Section 2.02 Interim Charges.
 
(a)  
For the first calendar month following the Effective Date the Parties agree that
there will be a fixed fee for all labor charges, Employee Expenses, and
Administrative Charge associated with the Services outlined in Sections
2.03-2.15 below (the “Initial Fixed Fee”).  The Initial Fixed Fee will be
$125,000.  The Parties may mutually agree to further extend the fixed fee period
for one additional calendar month at a mutually agreed fixed fee payment
(“Extended Fixed Fee”).  The Initial Fixed Fee and Extended Fixed Fee will be
invoiced and paid as outlined in this Agreement.  All Outsourced Service
associated with the Services outlined will be invoiced as in Sections 2.03-2.15
below.

 
Section 2.03 Crude Movements.
 
(a)  
Service Provider will provide coordination of Crude Product movements for
Service Recipient.

 
(b)  
Crude Movements Charge = Crude Movements Labor Charge + Crude Movements
Outsourced Service Charges

 
(i)  
Charges for Labor associated with movement of Crude Products (“Crude Movements
Labor Charge”) will be allocated 66% on ratio of number of active truck and
pipeline injection points used by Shippers and 34% on ratio of Cushing storage
customers.

 
1)  
Crude Movements Labor Charge = Crude Movements Labor*(0.66 * (Service Recipient
Shipper Truck and Pipeline Injection Points/Total Shipper Truck and Pipeline
Injection Points) + 0.34 * (Service Recipient Cushing Customers/Total  Cushing
Customers))

 
(ii)  
Outsourced Service charges related to crude movements (“Crude Movements
Outsourced Service Charges”) incurred by Service Provider will be allocated to
Service Provider or Service Recipient, as applicable, when charges can be
identified to a specific Party or, when such charges cannot be so identified,
will be allocated based on the same methodology as Crude Movements Labor Charge.

 
(c)  
Service Provider may interact directly with Service Recipient’s Shippers
regarding movement of Crude Products including blending requests as requested by
Service Recipient.

 
Section 2.04 Department of Transportation.
 
(a)  
Service Provider will provide DOT services to Service Recipient.  DOT services
may include the following services: DOT compliance manuals and training; DOT
materials and guidance; review, interpretation and filing required regulatory
DOT reports; interfacing with DOT regulatory personnel as needed; and assistance
with and management of DOT audits.

 
(b)  
DOT Charge = DOT Labor Charge + DOT Outsourced Service Charges

 
(i)  
Charges for Labor associated with DOT (“DOT Labor Charge”) will be allocated 75%
equally between the Service Recipient and Service Provider and 25% based on
active pipeline and truck audits; provided, however, if there were no active
pipeline and truck audits during the relevant period, then the charge will be
equally allocated between Service Recipient and Service Provider.

 
1)  
If Total Active Pipeline and Truck Audits is greater than zero then DOT Labor
Charge = DOT Labor*(0.75 * 0.50 + 0.25 * (Service Recipient Active Pipeline and
Truck Audits/Total Active Pipeline and Truck Audits))

 
2)  
Or if Total Active Pipeline and Truck Audits is equal to zero then DOT Labor
Charge = DOT Labor * 0.50

 
(ii)  
Outsourced Service charges related to DOT (“DOT Outsourced Service Charges”)
incurred by Service Provider will be allocated to Service Provider or Service
Recipient, as applicable, when charges can be identified to a specific Party or,
when such charges cannot be so identified, will be allocated based on the same
methodology as DOT Labor Charge.

 
(c)  
Service Recipient will provide data for its assets that will be utilized in DOT
reporting and Service Recipient is responsible for accuracy of data provided.

 
(d)  
Service Recipient will be responsible for ensuring that its business is in
compliance with DOT laws and regulations.

 
Section 2.05 Right of Way.
 
(a)  
Service Provider will provide right of way coordination to Service
Recipient.  Right of way coordination may include the following services:
facilitating Service Recipient right of way requests including negotiation and
documentation for property rights, maintaining right of way records, managing
property rights and seeking renewals of property rights, if applicable.

 
(b)  
Right of Way Charge = Right of Way Labor Charge + Right of Way Outsourced
Service Charges

 
(i)  
Charges for Labor associated with right of way (“Right of Way Labor Charge”)
will be allocated 75% based on miles of active pipe and 25% based on number of
all stations; provided, however that major projects which will require
substantial Labor will be allocated based on time spent on Service Recipient’s
projects.

 
(ii)  
Right of Way Labor Charge = (Right of Way Labor – Right of Way Special Project
Labor)*(0.75 * (Service Recipient Miles of Pipe/Total Miles of Pipe + 0.25 *
(Service Recipient Right of Way Stations/Total Right of Way Stations)) + Right
of Way Special Project Labor

 
(iii)  
Outsourced Service charges related to right of way (“Right of Way Outsourced
Service Charges”) incurred by Service Provider will be allocated to Service
Provider or Service Recipient, as applicable, when charges can be identified to
a specific Party or, when such charges cannot be so identified, will be
allocated based on the same methodology as Right of Way Labor Charge.

 
(c)  
Service Recipient will provide data for its assets that will be utilized in
right of way work and Service Provider shall not be responsible for any
inaccuracy in such data provided by Service Recipient.

 
Section 2.06 Environmental.
 
a)  
Service Provider will provide environmental services to Service
Recipient.  Environmental services may include the following: providing existing
environmental program manuals, preparing required federal, state, and local
environmental reports, working with Service Recipient to respond to
environmental audits, and management of environmental program.

 
(b)  
Environmental Charge = Environmental Labor Charge + Environmental Outsourced
Service Charges

 
(i)  
Charges for Labor associated with environmental services provided by Service
Provider hereunder (“Environmental Labor Charge”) will be allocated 37.5% based
on miles of active pipe, 12.5% based on number of stations and 50% based on
prior month’s Environmental Incidents, if there were no Environmental Incidents
in the prior month then the charge will be allocated 75% based on miles of
active pipe and 25% based on number of active stations.

 
1)  
If Total Environmental Incidents is greater than zero then Environmental Labor
Charge = Environmental Labor*(0.375 * (Service Recipient Miles of Pipe/Total
Miles of Pipe)) + (0.125 * (Service Recipient Stations/Total Stations))  +
(0.50*(Service Recipient Environmental Incidents/Total Environmental Incidents))

 
2)  
Or if Total Environmental Incidents is equal to zero then Environmental Labor
Charge = Environmental Labor*(0.75 * (Service Recipient Miles of Pipe/Total
Miles of Pipe) + (0.25 * (Service Recipient Stations/Total Stations)))

 
(ii)  
Outsourced Service charges related to environmental services provided by Service
Provider hereunder (“Environmental Outsourced Service Charges”) incurred by
Service Provider will be allocated to Service Provider or Service Recipient, as
applicable, when charges can be identified to a specific Party or, when such
charges cannot be so identified, will be allocated based on the same methodology
as Environmental Labor Charge.

 
(c)  
Service Recipient will provide data for their assets that will be utilized in
environmental work and Service Recipient is responsible for accuracy of data
provided.

 
(d)  
Service Recipient is responsible for implementing appropriate environmental
programs and any environmental related fees or fines.  Service Recipient will be
responsible for ensuring that its business is in compliance with all
environmental regulations.

 
Section 2.07 Pipeline Civil and Structural Maintenance.
 
(a)  
Service Provider will provide pipeline civil and structural maintenance
(“Pipeline C&S Maintenance”) to Service Recipient.  Service Provider will not
provide Pipeline C&S Maintenance for Service Recipient’s SemPipe, L.P. assets.

 
(b)  
Pipeline C&S Maintenance Charge = Pipeline C&S Maintenance Labor Charge +
Pipeline C&S Maintenance Outsourced Service Charges

 
(i)  
Charges for Labor associated with pipeline civil and structural maintenance
(“Pipeline C&S Maintenance Labor Charge”) will be allocated 50% based on miles
of active pipe, 25% based on number of active pipeline stations and 25% based on
number of Cushing active storage tanks.  For purposes of Pipeline C&S
Maintenance charges, all Service Recipient assets will be adjusted to remove all
SemPipe, L.P.’s assets.

 
1)  
Pipeline C&S Maintenance Labor Charge = Pipeline C&S Maintenance Labor*(0.50 *
(Service Recipient Miles of Pipe/Total Miles of Pipe + 0.25 * (Service Recipient
Pipeline Stations/Total Pipeline Stations)+0.25*(Service Recipient Cushing
Storage Tanks/Total Cushing Storage Tanks)

 
(ii)  
Outsourced Service charges related to pipeline civil and structural maintenance
(“Pipeline C&S Maintenance Outsourced Service Charges”) incurred by Service
Provider will be allocated to Service Provider or Service Recipient, as
applicable, when charges can be identified to a specific Party or, when such
charges cannot be so identified, will be allocated based on the same methodology
as Pipeline C&S Maintenance Labor Charge.

 
(c)  
Service Recipient will be responsible for authorizing, funding and/or
implementing any capital improvements recommended by Service Provider; provided
that Service Recipient may elect not to make any such capital improvements in
its sole discretion.

 
Section 2.08 Safety.
 
(a)  
Service Provider will provide safety services to Service Recipient.  Safety
services may include the following: providing existing safety program manuals,
policies and training materials; reviewing and interpreting regulatory matters;
assisting as needed in conducting incident investigations; interfacing with
Service Recipient’s workman’s compensation insurance personnel and/or provider;
preparing required federal, state, and local safety reports and participating in
health and safety regulatory and/or third party audits.

 
(b)  
Safety Charge  = Safety Labor Charge + Safety Outsourced Service Charges

 
(i)  
Charges for Labor associated with safety (“Safety Labor Charge”) will be
allocated based on ratio of employees covered by safety program.

 
1)  
Safety  Labor Charge = Safety Labor * (Service Recipient Safety
Employees/(Service Recipient Safety Employees + Service Provider Safety
Employees))

 
(ii)  
Outsourced Service charges related to safety (“Safety Outsourced Service
Charges”) incurred by Service Provider will be allocated to Service Provider or
Service Recipient, as applicable, when charges can be identified to a specific
Party or, when such charges cannot be so identified, will be allocated based on
the same methodology as Safety Labor Charge.

 
(c)  
Service Recipient is responsible for implementation and enforcement of Service
Recipient’s safety program.

 
Section 2.09 Pipeline Truck Station Maintenance.
 
(a)  
Pipeline Truck Station maintenance services will only be provided for truck
stations located in Kansas and Northern Oklahoma that are operated by Service
Recipient as of the Effective Date.

 
(b)  
Service Provider will provide Pipeline Truck Station maintenance for three (3)
months from the Effective Date for any Service Recipient Pipeline Truck Stations
not contiguous to Service Provider’s assets.  Service Provider will provide
Pipeline Truck Station maintenance for twelve (12) months from the Effective
Date for any Service Recipient Pipeline Truck Station contiguous to Service
Provider’s assets.

 
(c)  
Pipeline Truck Station Maintenance Charge = Pipeline Truck Station Maintenance
Labor Charge + Pipeline Truck Station Maintenance Outsourced Service Charges

 
(i)  
Charges for Labor associated with Pipeline Truck Station maintenance (“Pipeline
Truck Station Maintenance Labor Charge”) will be allocated for three (3) months
at 25% of total labor supporting active Pipeline Truck Stations with maintenance
provided by Service Provider and the subsequent nine (9) months will be at 10%
of total labor supporting active Pipeline Truck Stations provided by Service
Provider.  If Service Recipient requests that maintenance services be provided
by Service Provider after twelve (12) months, then any such maintenance service
will be based on 105% of Labor associated with Pipeline Truck Station
maintenance service provided to Service Recipient.  Service Provider will only
provide Pipeline Truck Station maintenance allocations for Service Recipient
Pipeline Truck Stations located in Kansas and Northern Oklahoma.

 
1)  
For months one (1) through three (3) after the Effective Date, Pipeline Truck
Station Maintenance Labor Charge = Pipeline Truck Station Maintenance Labor*0.25

 
2)  
For months four (4) through twelve (12) after the Effective Date, Pipeline Truck
Station Maintenance Labor Charge = Pipeline Truck Station Maintenance Labor*0.10

 
3)  
For any labor utilized twelve (12) months after the Effective Date Pipeline
Truck Station Maintenance Labor Charge = Service Recipient Pipeline Truck
Station Maintenance Project Labor * 1.05

 
(ii)  
Outsourced Service charges related to Pipeline Truck Station maintenance
(“Pipeline Truck Station Maintenance Outsourced Service Charges”) incurred by
Service Provider will be allocated to Service Provider or Service Recipient, as
applicable, when charges can be identified to a specific Party or, when such
charges cannot be so identified, will be allocated based on the same methodology
as Pipeline Truck Station Maintenance Labor Charge.

 
Section 2.10 Project Support.
 
(a)  
Service Provider will provide advisory services, which may include engineering,
project management, integrity management, cathodic protection, and
instrumentation and electrical maintenance (“Project Support”) for pipelines,
stations, terminals, and storage tanks.

 
(b)  
Project Support = Project Support Labor Charge + Project Support Outsourced
Service Charges

 
(i)  
Charges for Labor associated with Project Support (“Project Support Labor
Charge”) will be allocated based on time spent on Service Recipient’s projects.

 
1)  
Project Support Labor Charge = Project Support Labor*(Service Recipient Project
Support Hours/Total Project Support Hours)

 
(ii)  
Outsourced Service charges related to Project Support (“Project Support
Outsourced Service Charges”) applicable to projects requested by Service
Recipient will be directly charged to Service Recipient.

 
(c)  
Service Recipient is responsible for authorizing, funding, implementing and/or
executing the projects; provided, that Service Recipient may elect in its sole
discretion not to undertake any such project.

 
Section 2.11 Truck Dispatch.
 
(a)  
Service Provider will provide truck dispatch services for a portion of Oklahoma
pertaining to Service Recipient’s trucks.

 
(b)  
Truck Dispatch = Truck Dispatch Labor Charge + Truck Dispatch Outsourced Service
Charges

 
(i)  
Charges for Labor associated with truck dispatch (“Truck Dispatch Labor Charge”)
will be allocated based on ratio of number of trucks being dispatched.

 
1)  
Truck Dispatch Labor Charge = Truck Dispatch Labor*(Service Recipient Trucks
Dispatched/Total Trucks Dispatched)

 
(ii)  
Outsourced Service charges related to truck dispatch (“Truck Dispatch Outsourced
Service Charges”) incurred by Service Provider will be allocated to Service
Provider or Service Recipient, as applicable, when charges can be identified to
a specific Party or, when such charges cannot be so identified, will be
allocated based on the same methodology as Truck Dispatch Labor Charge.

 
Section 2.12 Employee Related Charges.
 
(a)  
Employee Expenses directly related to Services provided to Service Recipient
will be directly passed through to Service Recipient.  Employee Expenses
associated with Services under this Exhibit A not directly identifiable as
pertaining to the Service Recipient or the Service Provider will be allocated
based on the labor charge allocation for that Service.

 
Section 2.13 Administrative Charge.
 
(a)  
Service Provider will add an administrative charge of 12% to all labor related
charges, however, such charges will not exceed $10,000 per calendar month.  The
administrative charge is for invoice preparation and documentation, third party
charge invoicing and accounts payable, responding to Service Recipient’s
requests and questions on invoices, and any labor charges that might be incurred
from Service Provider staff that performs work under this Exhibit A but is not
assigned to areas covered by the Agreement.

 
(b)  
Administrative Charge = Lesser of $10,000 or (0.12 * (Cushing Terminal
Operations Labor Charge + Crude Movements Labor Charge + DOT Labor Charge +
Right of Way Labor Charge + Environmental Labor Charge + Pipeline C&S
Maintenance Labor Charge + Safety Labor Charge + Pipeline Truck Station
Maintenance Labor Charge + Project Support Labor Charge + Truck Dispatch Labor
Charge))

 
Section 2.14 Payment of Charges.
 
(a)  
Services outlined in this Exhibit A will be invoiced monthly in accordance with
Section 5 of this Agreement.

 
Section 2.15 Amendment to Exhibit.
 
(a)  
Changes to the Services provided under this Exhibit A must be formalized as an
amendment to this Exhibit A and accepted in writing by the Parties.

 


 
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 



--------------------------------------------------------------------------------


EXHIBIT B
 
CUSHING SHARED SERVICES
 
ARTICLE I. TERM AND TERMINATION.
 
Section 1.01 Term.  Subject to earlier termination in accordance with the
provisions of Section 1.02 of this Exhibit B, Service Provider may provide the
Services on this Exhibit B for a period of thirty-six (36) months, commencing on
the Effective Date.  Parties may mutually agree to extend the term of this
Exhibit B for additional twelve (12) month periods.
 
Section 1.02 Early Termination.  This Agreement may be terminated with respect
to the shared services in this Exhibit B in the following cases:
 
(a)  
by Service Recipient upon not less than ninety (90) days’ prior written notice
to Service Provider with respect to all or any portion of the Services provided
to it to it by Service Provider; provided, however, that the Parties may
mutually agree in writing to shorten such notice period prior to termination of
Services;

 
(b)  
by Service Provider with respect to the Services provided to Service Recipient
upon not less than thirty (30) days’ prior written notice to Service Recipient
in the event of a material breach by Service Recipient of any term or provision
of this Agreement, unless such breach has been cured within fifteen (15) days
from receipt by Service Recipient of such notice; provided, however; that
nonpayment of any Disputed Items that remain outstanding in accordance with
Section 5.2(b) of this Agreement shall not constitute a breach of this
Agreement; provided, further, that if Service Provider terminates this Agreement
with respect to the shared services in this Exhibit B pursuant to this Section
1.02(b), then Service Recipient shall have the option to terminate the lease
relating to the Cushing property (except for the Cushing Interchange building
that houses the SCADA equipment) upon not less than ninety (90) days’ prior
written notice to Service Provider;

 
(c)  
by Service Provider with respect to any Service outlined in this Exhibit B
provided to Service Recipient upon not less than fifteen (15) days’ prior
written notice to Service Recipient in the event Service Provider experiences a
loss of employees that results in Service Provider being unable to fulfill any
Service outlined in this Exhibit B; provided, however, that Service Recipient
can elect to temporary suspension, allow Service Provider to cover with other
employees, or allow Service Provider to use Outsourced Service for Services
rather than termination; and

 
(d)  
by Service Provider and Service Recipient upon mutual agreement.

 
ARTICLE II. SERVICES PROVIDED AND CHARGES.
 
Section 2.01 General.
 
(a)  
Service Provider will provide Service Recipient with the services of such
employees as are requested by Service Recipient in order to enable Service
Recipient to operate and maintain its Cushing, Oklahoma business consisting of
terminal operations (as described in Section 2.03).  The charges and other terms
and conditions relating to such Services are more particularly described in
Section 2.03 below.  Exhibit E of this Agreement provides information on job
functions associated with the Services provided in Section 2.03 below.

 
(b)  
Services will be provided (i) consistent in all material respects with practices
and processes for the performance of such Services as those the Service Provider
provides for its own operations, to the extent applicable, (ii) as specifically
noted in Section 2.03 below, (iii) with the same priority that Service Provider
would afford Service Provider’s operations and (iv) in accordance with prudent
industry practices and Applicable Law.

 
Section 2.02 Interim Charges.
 
(a)  
For the first calendar month following the Effective Date the Parties agree that
there will be a fixed fee for all labor charges, Employee Expenses, and
Administrative Charge associated with the Services outlined in Section 2.03
below (the “Initial Fixed Fee”).  The Initial Fixed Fee will be $20,000.  The
Parties may mutually agree to further extend the fixed fee period for one (1)
additional calendar month at a mutually agreed fixed fee payment (“Extended
Fixed Fee”).  The Initial Fixed Fee and Extended Fixed Fee will be invoiced and
paid as outlined in this Agreement.  All Outsourced Services associated with the
Services outlined will be invoiced as in Section 2.03 below.

 
Section 2.03 Cushing Terminal Operations.
 
(a)  
Service Provider will provide Service Recipient with the Services of such
employees as are requested by Service Recipient in order to enable Service
Recipient to operate and maintain its Cushing Storage Tanks and related
equipment.  Services will be provided (i) consistent in all material respects
with practices and processes for the performance of such Services as those the
Service Provider provides for its own operations, to the extent applicable, (ii)
with the same priority as Service Provider would afford Service Provider’s
operations and (iii) in accordance with prudent industry practices and
Applicable Law.

 
(b)  
Cushing Terminal Operations Charge = Cushing Terminal Operations Labor Charge +
Cushing Terminal Operations Outsourced Service Charges

 
(i)  
Charges for Labor associated with operations of the Cushing terminals (“Cushing
Terminal Operations Labor Charge”) will be allocated 25% on ratio of barrel
shipments into Cushing Terminals and 75% on ratio of barrel shipments out of
Cushing.    Exhibit E of this Agreement provides information on job functions
associated with the Services provided in this Exhibit B.

 
(c)  
Cushing Terminal Operations Labor Charge = Cushing Terminal Operations
Labor*(0.25 * (Service Recipient Barrel Shipments Into Cushing/Total Barrel
Shipments Into Cushing) + 0.75 * (Service Recipient Barrel Shipments Out of
Cushing/Total Barrel Shipments Out of Cushing))

 
(i)  
Outsourced Service charges related to operations of the Total Cushing Storage
Tanks (“Cushing Terminal Outsourced Service Charges”) incurred by Service
Provider will be allocated to Service Provider or Service Recipient, as
applicable, based on ownership of storage tanks when charges are identifiable by
a specific tank or tanks, or if such charges are not identifiable by a specific
tank or tanks, will be allocated based on the same methodology as Cushing
Terminal Operations Labor Charge.

 
(d)  
Service Provider may interact directly with Service Recipient’s Shippers
regarding handling of Crude Products including blending requests as requested by
Service Recipient.

 
Section 2.04 Cushing Terminal Maintenance
 
(a)  
Service Provider will provide maintenance and repair service to real and
personal property related to the crude oil storage and transportation service
businesses of the Parties located in Cushing, Oklahoma, including providing the
following exhaustive list of services to the extent Parties are required to
perform such maintenance and repair (“Cushing Terminal Maintenance”).  The
Cushing Terminal Maintenance list of services may from time to time be expanded
as mutually agreed by the Parties.

 
(b)  
Maintenance, repair and construction of the following:

 
(i)  
Roads;

 
(ii)  
Fences;

 
(iii)  
Berms;

 
(iv)  
Ingress/Egress Gates;

 
(v)  
Perimeter lighting, ancillary security devices and security services, if any;
and

 
(vi)  
Construction and upkeep of the fire-water and fire foam protection systems.

 
(c)  
Each Party will maintain all necessary permits required to own and operate
Cushing North except as noted in the Title V Air Permit section below.

 
(d)  
Facilities owned by both Parties will be covered jointly under one Facilities
Response Plan.

 
(e)  
Cushing Terminal Maintenance Charge = Cushing Terminal Maintenance Outsourced
Service Charges

 
(i)  
Outsourced Service charges related to Cushing Terminal Maintenance (“Cushing
Terminal Maintenance Outsourced Service Charges”) incurred by Service Provider
will be allocated based on ownership of Cushing storage tanks to Service
Provider or Service Recipient, as applicable, when charges are identifiable by a
specific storage tank or tanks and will be allocated based on Service
Recipient’s pro rata share of Cushing storage tanks (Service Recipient Cushing
Storage Tanks/Total Cushing Storage Tanks) if charges are applicable to Total
Cushing Storage Tanks.

 
Section 2.05 Cushing North Electric Utilities
 
(i)  
Service Provider has a separate meter account for electricity used by its six
(6) 350K barrel tanks located on Service Provider’s property, which will
continue to be billed to and paid by Service Provider.

 
(ii)  
All of Service Recipient’s Cushing Storage Tanks, Service Provider’s 250K barrel
tanks and various other electricity demands at Cushing North are currently
consolidated into a single utility bill that is paid by Service Recipient.

 
1)  
Until all electricity services are split between Service Provider and Service
Recipient at Cushing North (as described below), Service Provider and Service
Recipient will each pay a portion of the electricity pro rata based on the
percentage of their respective storage tanks located at Cushing North as
compared to the Total Cushing Storage Tanks.

 
(iii)  
 Split of Cushing North Electric Services:

 
1)  
Promptly after the Effective Date, Service Recipient and Service Provider will
each grant an easement to Oklahoma Gas & Electric covering the current
electrical lines in place that support Cushing North in order to facilitate the
installation of two (2) separate electrical meters to serve Service Recipient
and Service Provider individually.

 
2)  
Once the two (2) separate meters are installed and operational, Service
Recipient and Service Provider will be billed for and pay their own electric
utilities for their respective operations at Cushing North.

 
Section 2.06 Title V Air Permit
 
(a)  
Service Recipient is the current holder of the Title V Air Permit for operations
located on the northern or central property of Service Recipient and/or Service
Provider located in Cushing, Oklahoma (“Cushing Property”).

 
(b)  
Service Provider and Service Recipient will continue to own and operate their
respective portions of Cushing Property under Service Recipient’s Title V Air
Permit until such time as Service Provider decides, in its sole discretion, to
obtain its own Title V Air Permit for its real property at Cushing, Oklahoma.

 
(c)  
Until Service Provider obtains its own Title V Air Permit, if ever, covering its
Cushing Property, Service Provider and Service Recipient will each pay their pro
rata portion of any fees and expenses directly related to renewal of the permit
based on the percentage of their respective storage tanks located on the Cushing
Property as compared to the Total Cushing Storage Tanks located on the Cushing
Property.

 
(d)  
Service Provider shall be solely responsible for any costs or other liabilities
related to any violations of the Title V Air Permit caused by Service Provider
or its Affiliates not specifically excluded per this Agreement

 
Section 2.07 Employee Related Charges.
 
(a)  
Employee Expenses directly related to Services provided to Service Recipient
will be directly passed through to Service Recipient.  Employee Expenses
associated with Services under this Exhibit B of this Agreement not directly
identifiable as pertaining to the Service Recipient or the Service Provider will
be allocated based on the labor charge allocation for that Service.

 
Section 2.08 Administrative Charge.
 
(a)  
Service Provider will add an administrative charge of 12% to all labor related
charges, however, such charges will not exceed $750 per calendar month.  The
administrative charge is for invoice preparation and documentation, third party
charge invoicing and accounts payable, responding to Service Recipient’s
requests and questions on invoices, and any labor charges that might be incurred
from Service Provider staff that performs work under this Exhibit B but is not
assigned to areas covered by the Agreement.

 
(b)  
Administrative Charge = Lesser of $750 or (0.12 * (Cushing Terminal Operations
Labor Charge))

 
Section 2.09 Insurance.
 
(a)  
Service Provider and Service Recipient shall maintain separate property and
liability insurance policies covering their own property at Cushing North,
except as provided in this Section 2.07 of this Exhibit B.

 
(i)  
Liability insurance is currently covered by the Service Provider umbrella
liability insurance policy which will be renewed in April 2009.  No later than
April 18, 2009, each of Service Provider and Service Recipient will obtain and
have in full force their own separate liability insurance policies.  Until such
time, Service Recipient and Service Provider will continue to be covered under
the Service Provider umbrella liability insurance policy.

 
Section 2.10 Payment of Charges.
 
(a)  
Services outlined in this Exhibit B will be invoiced monthly in accordance with
Section 5 of this Agreement.

 
Section 2.11 Amendment to Exhibit.
 
(a)  
Changes to the Services provided under this Exhibit B must be formalized as an
amendment to this Exhibit B and accepted in writing by the Parties.

 
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 
 

--------------------------------------------------------------------------------


EXHIBIT C
 
SCADA SERVICES
 
ARTICLE I. TERM AND TERMINATION.
 
Section 1.01 Term.  Subject to earlier termination in accordance with the
provisions of Section 1.02 of this Exhibit C, Service Provider will provide the
Services on this Exhibit C for a period of five (5) years, commencing on the
Effective Date.  Service Recipient may elect to extend the term of this Exhibit
C for two subsequent five (5) year terms; provided, however that Service
Provider will not be required to provide any Services under this Exhibit C after
March 31, 2024 unless the Parties mutually agree in writing to an extension.
 
Section 1.02 Early Termination.  This Agreement may be terminated with respect
to the shared services in this Exhibit C in the following cases:
 
(a)  
by Service Recipient upon not less than ninety (90) days prior written notice to
Service Provider with respect to all or any portion of the Services provided to
it to it by Service Provider; provided, however, that the Parties may mutually
agree in writing to shorten such written notice period;

 
(b)  
by Service Provider with respect to the Services provided to Service Recipient
upon not less than thirty (30) days’ prior written notice to Service Recipient
in the event of a material breach by Service Recipient of any term or provision
of this Agreement, unless such breach has been cured within fifteen (15) days
from receipt by Service Recipient of such notice; provided, however; that
nonpayment of any Disputed Items that remain outstanding in accordance with
Section 5.2(b) of this Agreement shall not constitute a breach of this
Agreement; provided, further, that if Service Provider terminates this Agreement
with respect to the shared services in this Exhibit C pursuant to this Section
1.02(b), then Service Recipient shall have the option to terminate the lease
relating to the Oklahoma City, Oklahoma property upon not less than one hundred
eighty (180) days’ prior written notice to Service Provider; and

 
(c)  
by Service Provider and Service Recipient upon mutual agreement.

 
ARTICLE II. SERVICES PROVIDED AND CHARGES
 
Section 2.01 General.
 
(a)  
Service Provider will provide Service Recipient with the services of such
employees as are requested by Service Recipient to provide SCADA control room
operations (as described in Section 2.03).  The charges and other terms and
conditions relating to such Services are more particularly described in Section
2.03 below.  Exhibit E of this Agreement provides information on job functions
associated with the Services provided in Section 2.03 below.

 
(b)  
Services will be provided (i) consistent in all material respects with practices
and processes for the performance of such Services as those the Service Provider
provides for its own operations, to the extent applicable, (ii) as specifically
noted in Section 2.03 below, (iii) with the same priority that Service Provider
would afford Service Provider’s operations and (iv) in accordance with prudent
industry practices and Applicable Law.

 
Section 2.02 Interim Charges.
 
(a)  
For the first calendar month following the Effective Date the Parties agree that
there will be a fixed fee for all labor charges, Employee Expenses, and
Administrative Charge associated with the Services outlined in Section 2.03
below (the “Initial Fixed Fee”).  The Initial Fixed Fee will be $15,000.  The
Parties may mutually agree to further extend the fixed fee period for an
additional calendar month following the Effective Date at a mutually agreed
fixed fee payment (“Extended Fixed Fee”).  The Initial Fixed Fee and Extended
Fixed Fee will be invoiced and paid as outlined in this Agreement.  All
Outsourced Service associated with the Services outlined will be invoiced as in
Section 2.03 below.

 
Section 2.03 SCADA Control Room Operations.
 
(a)  
Service Provider will provide SCADA control room operations to Service
Recipient.  SCADA control room operations may include the following Services:
providing SCADA control room operations, including taking directions from
Service Recipient and/or Service Provider, providing SCADA output data to
Service Recipient as requested,  and maintaining SCADA control room equipment,
hardware, and software.  SCADA related services will be consistent with those of
the Service Provider.  Services will be provided (i) consistent in all material
respects with practices and processes for the performance of such Services as
those the Service Provider provides for its own operations, to the extent
applicable, (ii) with the same priority as Service Provider would afford Service
Provider’s operations and (iii) in accordance with prudent industry practices
and Applicable Law.  The Parties acknowledge and agree that, notwithstanding
anything in this Exhibit C or this Agreement, the SCADA related services under
this Exhibit C are subject to the terms, conditions, and restrictions of any
agreement under which any third-party software incorporated in, used in
connection with or related to the SCADA System or SCADA control room operations
is licensed to Service Provider.

 
(b)  
SCADA Charge  = SCADA Labor Charge + SCADA Outsourced Service Charges

 
(i)  
Charges for Labor associated with SCADA (“SCADA Labor Charge”) will be allocated
based on the ratio of Service Recipient SCADA Data Registers covered by Service
Provider SCADA control room operations to the total number of SCADA data
registers covered by Service Provider.  Exhibit E of this Agreement provides
information on job functions associated with the Services provided in this
Exhibit C.

 
1)  
SCADA Labor Charge = SCADA Labor * (Service Recipient SCADA Registers/Total
SCADA Registers)

 
(ii)  
Outsourced Service charges related to SCADA (“SCADA Outsourced Service Charges”)
incurred by Service Provider will be allocated to Service Provider or Service
Recipient, as applicable, when charges can be identified to a specific Party or,
when such charges cannot be identified, will be allocated based on the same
methodology as SCADA Labor Charge.

 
(c)  
Service Recipient is responsible for maintaining its owned SCADA equipment,
hardware, and software.  Service Recipient shall not be responsible or charged
for maintenance or capital expenditures associated with SCADA equipment owned by
Service Provider.

 
(d)  
Service Provider is responsible for maintaining its owned SCADA equipment,
hardware, and software, including its SCADA control room equipment, hardware,
and software.  Maintaining SCADA equipment, hardware, and software includes
upgrading the system as may be needed to address reliability, malfunction, or
failure.  To the extent Service Provider upgrades SCADA control room equipment,
hardware, or software that requires an upgrade to Service Recipient-owned
equipment, hardware, or software, then to the extent Service Recipient does not
or chooses not to perform such upgrade, then Service Provider is no longer
obligated to provide any Services to, or with respect to, such non-upgraded
equipment, hardware, or software.

 
Section 2.04 Employee Related Charges.
 
(a)  
Employee Expenses directly related to Services provided to Service Recipient
will be directly passed through to Service Recipient.  Employee Expenses
associated with Services under this Exhibit C not directly identifiable as
pertaining to the Service Recipient or the Service Provider will be allocated
based on the labor charge allocation for that Service.

 
Section 2.05 Administrative Charge.
 
(a)  
Service Provider will add an administrative charge of 12% to all labor related
charges, however, such charges will not exceed $750 per calendar month.  The
administrative charge is for invoice preparation and documentation, third party
charge invoicing and accounts payable, responding to Service Recipient’s
requests and questions on invoices, and any labor charges that might be incurred
from Service Provider staff that performs work under this Exhibit C but is not
assigned to areas covered by the Agreement.

 
(b)  
Administrative Charge = Lesser of $750 or (0.12 * (SCADA Labor Charge))

 
Section 2.06 Payment of Charges.
 
(a)  
Services outlined in this Exhibit C will be invoiced monthly in accordance with
Section 5 of this Agreement.

 
Section 2.07 Amendment to Exhibit.
 
(a)  
Changes to the Services provided under this Exhibit C must be formalized as an
amendment to this Exhibit C and accepted in writing by the Parties.

 
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 

--------------------------------------------------------------------------------


 
EXHIBIT D
 
DEFINED TERMS


“2009 Fiscal Year” has the meaning given such term in Section 5.6.


“Active” and “active” means active and in use on the last day of any applicable
calendar month.


“Agreement” has the meaning given such term in the preamble.


“Applicable Law” means (i) any law, statute, regulation, code, ordinance,
license, decision, order, writ, injunction, decision, directive, judgment,
policy, or decree of any Governmental Authority and any judicial or
administrative interpretations thereof, (ii) any agreement, concession or
arrangement with any Governmental Authority and (iii) any license, permit or
compliance requirement by any Governmental Authority, in each case applicable to
either Party and as amended or modified from time to time.


“Bankruptcy Cases” means (i) the chapter 11 cases commenced by SemGroup and
certain of its direct and indirect subsidiaries (other than SemGroup Holdings)
on July 22, 2008, jointly administered under Case No. 08-11525 (BLS) and (ii)
the chapter 11 case commenced by SemGroup Holdings on October 22, 2008 under
Case No. 08-12504 (BLS).


“Bankruptcy Court” means the United States Bankruptcy Court for the District of
Delaware or any other court having jurisdiction over the Bankruptcy Cases from
time to time.


“Budgeted Service Fees” has the meaning given such term in Section 5.6.


“Confidential Information” has the meaning given such term in Section 10.


“Crude Movements Labor” means Labor assigned to crude movements.


“Crude Products” means crude oil and any related crude oil products utilized for
blending.


“Cushing Terminal Operations Labor” means Labor assigned to terminal operations
at Total Cushing Storage Tanks.


“Dispute Notice” has the meaning given such term in Section 5.2(b).


“Disputed Items” has the meaning given such term in Section 5.2(b).


“DOT” means the United States Department of Transportation.


“DOT Labor” means Labor assigned to DOT services.


“Effective Date” has the meaning given such term in the preamble.


“Employee Expenses” means travel related expenses and vehicle leasing costs
related to Service Provider employees included in Labor, excluding personal cell
phone or mobile device charges.


“Environmental Incident” means audits, investigations, and inquiries by local,
state, or federal environmental regulatory agencies regarding Service Recipient
or Service Provider assets.


“Environmental Labor” means Labor assigned to environmental services.


“Governmental Authority” means any foreign or U.S. federal, state, regional,
local or municipal governmental body, agency, instrumentality, board, bureau,
commission, department, authority or entity established or controlled by a
government or subdivision thereof, including any legislative, administrative or
judicial body, or any person purporting to act therefor.


“Indemnification Claim” has the meaning given such term in Section 9.4.


“Indemnitees” has the meaning given such term in Section 9.1.


“Indemnitor” has the meaning given such term in Section 9.1.


“Labor” means fully loaded salary, for full and part time employees of Service
Provider providing Services under this Agreement.  Fully loaded salary for
employees whose compensation is based on an annual salary will be their base
salary plus loading of 45.6%.  Fully loaded salary for employees who are paid on
an hourly basis will be their applicable hourly rate times the applicable hours
worked up to 40 hours with loading of 45.6% plus any overtime hours times the
applicable hourly rate with loading of 10%.  To the extent Service Provider
average loading applicable to employees associated with providing Services under
this Agreement changes, Service Provider will provide documentation
demonstrating actual loading for previous calendar year and loading applied to
labor will be adjusted accordingly upon concurrence of Service Provider and
Service Recipient.


“Liabilities” means any obligation, liability, charge, deficiency, assessment,
interest, penalty, judgment, award, cost or expense of any kind (including
reasonable attorneys’ fees, other fees, court costs and other
disbursements).  The term also includes any liability that directly or
indirectly arises out of or is related to any claim, proceeding, judgment,
settlement or judicial or administrative order made or commenced by any third
party or Governmental Authority.


“Master Agreement” has the meaning given such term in the recitals.


“Monthly Statement” has the meaning given such term in Section 5.2(a).


“Outsourced Service” has the meaning given such term in Section 2(b).


“Party” and “Parties” has the meaning given such terms in the preamble.


“Pipeline C&S Maintenance Labor” means Labor assigned to pipeline civil and
structural maintenance.


“Pipeline Truck Station Maintenance Labor” means Labor assigned to pipeline
truck station maintenance in Northern Oklahoma and Kansas.


“Pipeline Truck Station” means truck stations adjacent to Service Provider’s
gathering pipeline system in Kansas and Northern Oklahoma.


“Project Support Labor” means Labor assigned to Project Support.


“Referee” has the meaning given such term in Section 5.2(b).


“Resolution Period” has the meaning given such term in Section 5.2(b).


“Right of Way Labor” means Labor assigned to right of way services.


“Right of Way Special Project Labor” means Labor assigned to major right of way
projects for Service Recipient.


“Safety Labor” means Labor assigned to safety services.


“SCADA Labor” means Labor assigned to SCADA control room operations.


“Service Fees” has the meaning given such term in Section 5.2(a).


“Service Provider” has the meaning given such term in the preamble.


“Service Provider Business” has the meaning given such term in the recitals.


“Service Provider Safety Employees” means full and part time employees of
Service Provider covered by Service Provider’s safety program, excluding
employees with time allocated to Service Recipient pursuant to this Agreement.


“Service Recipient” has the meaning given such term in the preamble.


“Service Recipient Business” has the meaning given such term in the recitals.


“Service Recipient Active Pipeline and Truck Audits” means Service Recipient
pipeline and truck DOT audits that are active and administered by the Service
Provider.


“Service Recipient Barrel Shipments Into Cushing” means barrels of Crude
Products shipped into Service Recipient Cushing Storage Tanks.


“Service Recipient Barrel Shipments Out of Cushing” means barrels of Crude
Product shipped out of Service Recipient Cushing Storage Tanks.


“Service Recipient Cushing Customers” means the total number of companies and
individuals, including Service Recipient, that utilize Service Recipient Cushing
Storage Tanks in a given calendar month.


“Service Recipient Cushing Storage Tanks” means active crude storage tanks
located in Cushing, Oklahoma owned by Service Recipient that are operated by
Service Provider.


“Service Recipient Environmental Incidents” means total audits, investigations,
and inquiries by local, state, or federal environmental regulatory agencies
regarding Service Recipient assets that are active and administered by Service
Provider via environmental services provided by  this Agreement.


“Service Recipient Miles of Pipe” means total active miles of pipeline owned by
Service Recipient that are covered by the applicable Service provided.


“Service Recipient Pipeline Stations” means active pipeline stations owned by
Service Recipient that are covered by the applicable Service provided.


“Service Recipient Project Support Hours” means Service Provider employee hours
associated with Service Recipient requested Project Support projects.


“Service Recipient Pipeline Truck Station Maintenance Project Labor” means Labor
requested by Service Recipient for work on pipeline truck station maintenance
twelve (12) months after the Effective Date.


“Service Recipient Pipeline Truck Stations” means all pipeline truck stations
owned by Service Recipient that are covered by the applicable Service provided.


“Service Recipient Right of Way Stations” means all truck and pipeline stations
owned by Service Recipient that are covered by the applicable Service provided.


“Service Recipient Safety Employees” means full and part time employees of
Service Recipient covered by Service Provider’s safety program.


“Service Recipient SCADA Data Registers” means SCADA data registers located on
pipeline, trucking, and/or storage tank assets owned by Service Recipient for
which Service Provider provides control room operations.


“Service Recipient Shipper Truck and Pipeline Injection Points” means the total
number of Truck and Pipeline Injection Points used by Service Recipient
Shippers.


“Service Recipient Shippers” means companies (including Service Recipient) and
individuals that ship or store Crude Products utilizing Service Recipient’s
pipeline, trucking, and storage tanks covered by applicable Service provided for
in this Agreement in a given calendar month.


“Service Recipient Stations” means active truck and pipeline stations owned by
Service Recipient that are covered by the applicable Service provided.


“Service Recipient Trucks Dispatched” means the number of trucks owned by
Service Recipient that are dispatched by Service Provider.


“Service Records” has the meaning given such term in Section 5.2(c).


“Services” has the meaning given such term in the recitals.


“Term” has the meaning given such term in Section 4.1.


“Total Active Pipeline and Truck Audits” means the pipeline and truck DOT audits
that are active and administered by the Service Provider.


“Total Barrel Shipments Into Cushing” means barrels of Crude Product shipped
into the Total Cushing Storage Tanks.


“Total Barrel Shipments Out of Cushing” means barrels of Crude Product shipped
out of the Total Cushing Storage Tanks.


“Total Cushing Storage Tanks” means active crude storage tanks located in
Cushing, Oklahoma owned by Service Recipient and Service Provider that are
operated by Service Provider.


“Total Environmental Incidents” means total audits, investigations, and
inquiries by local, state, or federal environmental regulatory agencies for
Service Recipient and Service Provider assets that are active and administered
by Service Provider via environmental services provided by this Agreement.


“Total Miles of Pipe” means total active miles of pipeline owned by Service
Recipient and Service Provider that are covered by the applicable Service
provided.


“Total Pipeline Stations” means total number of active pipeline stations owned
by Service Recipient and Service Provider that are covered by the applicable
Service provided.


“Total Project Support Hours” means Service Provider employees’ total hours
associated with Project Support Labor.


“Total Right of Way Stations” means all truck and pipeline stations owned by
Service Recipient and Service Provider that are covered by the applicable
Service provided.


“Total SCADA Data Registers” means SCADA data registers located on pipeline,
trucking, and/or storage tank assets owned by Service Recipient and/or Service
Provider for which Service Provider provides control room operations.


“Total Shipper Truck and Pipeline Injection Points” means the total number of
Truck and Pipeline Injection Points used by Total Shippers.


“Total Shippers” means the total number of companies and individuals, including
Service Recipient, and Service Provider, that ship or store Crude Products
utilizing Service Recipient’s or Service Provider’s pipeline, trucking, or
storage tank assets covered by the applicable Service provided under this
Agreement in a given calendar month.


“Total Stations” means the total number of active truck and pipeline stations
owned by Service Recipient and Service Provider that are covered by the
applicable Service provided.


“Total Trucks Dispatched” means the total number of trucks owned by Service
Recipient and Service Provider that are dispatched by Truck Dispatch Labor.


“Truck and Pipeline Injection Points” means total number of active truck and
pipeline injection points for Crude Products owned by Service Recipient and
Service Provider for which Service Provider provides Services.


“Truck Dispatch Labor” means Labor associated with individuals assigned to
dispatch trucks owned by Service Recipient and Service Provider per the
applicable Service provided.





--------------------------------------------------------------------------------


 EXHIBIT E


Job Functions Associated with Shared Services1
Exhibit
Item
Description
Positions
Current Expected Count
Exhibit A
2.03
Crude Movements
Crude Oil Movements Manager
1
     
Operations Manager
1
     
Crude Oil Support
Measurement Tech
2
1
 
2.04
Dept of Transportation
Manager DOT Compliance and Safety
1
 
2.05
Right of Way
Right of Way Manager
1
     
Right of Way Staff
1-2
 
2.06
Environmental
Environmental Manager
1
     
Environmental Staff
1-2
 
2.07
PL Civil & Structural Maintenance
Maintenance Manager
1
     
Maintenance Coordinator
1
     
Pipeliner
1
 
2.08
Safety
Manager DOT Compliance and Safety
1
     
Health And Safety Compliance
1-2
 
2.09
PL Truck Station Maintenance
Pipeline Supervisor
1
     
Maintenance/Operations Coordinator
1
     
Meter/Corrosion Technician
1
     
Utility Men
6
 
2.10
Project Support
Engineer Manager
1
     
Engineers
1-4
     
Corrosion Technicians
1-2
     
I&E Technicians
2-3
     
Project Cost Analyst
1
     
Drafting Tech
1
 
2.11
Truck Dispatch
Dispatcher
1
                             
Exhibit B
2.01
Cushing Terminal Operations
Manager Terminal Operators (Open)
1
     
Terminal Operator
3-5
         
Exhibit C
2.01
SCADA Control Room Operations
SCADA Operator
4-5




--------------------------------------------------------------------------------

 
1 Positions and current expected count is based on current operations and
encompasses filling current vacant
 positions.  To the extent Service Provider or Service Recipient expand or
contract their businesses, the positions and count may be affected.